NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

QUINCY SIMS,                                    No. 18-15994

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00415-AWI-EPG

 v.
                                                MEMORANDUM*
C. WEGMAN, Community Resource
Manager at Kern Valley State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Quincy Sims appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging claims relating to a

religious diet. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a dismissal for failure to effect timely service of the summons


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and complaint under Federal Rule of Civil Procedure 4(m). Oyama v. Sheehan (In

re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion in dismissing without prejudice

Sims’s claims against defendant Bowman for failure to effect timely service

because Sims did not provide the United States Marshals Service with sufficient

and accurate information to serve Bowman, despite numerous extensions and

opportunities to do so. See Fed. R. Civ. P. 4(m) (district court may dismiss a claim

for failure to effect timely service after providing notice, and absent a showing of

good cause for failure to serve); Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.

1994) (an incarcerated pro se plaintiff proceeding in forma pauperis may rely on

U.S. Marshal for service of the summons and complaint, but must provide

sufficient information to allow the marshal to serve the defendant), abrogated in

part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995).

      Contrary to Sims’s contention, the parties’ consent to proceed before a

magistrate judge was not necessary because the district judge entered a final order

dismissing the action.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    18-15994